Citation Nr: 9917836	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  95-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
memory loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability 
involving multiple joints.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967, and from October 1990 to June 1991.  This 
appeal arises from a February 1994 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO).  

In a November 1996 decision, the Board of Veterans' Appeals 
(Board) granted service connection for memory loss, denied 
service connection for a lung disorder, and remanded the 
issues of service connection for a skin disorder and a 
disability involving multiple joints in order for the RO to 
consider whether new and material evidence had been submitted 
to reopen the previously denied claims for those disorders.

Subsequently, in a July 1998 rating action, the RO held that 
new and material evidence had not been submitted to reopen 
the claims for service connection for a skin disorder and a 
disability involving multiple joints.  In an October 1998 
rating action, the RO found that the veteran was not entitled 
to a compensable initial evaluation for memory loss, and that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a lung disorder. 


FINDINGS OF FACT

1.  The veteran's service connected memory loss causes some 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; this level of disability was demonstrated on the 
October 1993 examination, and again on the most recent VA 
psychiatric examination; there is no demonstration of 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks, due to 
mild memory loss.

2.  The RO, by rating decision dated in February 1992, denied 
service connection for a disability of multiple joints, and a 
skin disorder.  The veteran did not file a timely appeal 
following appropriate notice, and that decision became final.

3.  The evidence added to the record since the RO's decision 
of February 1992 is either cumulative in nature or not 
material in that it does not indicate that a current skin 
disorder or disability affecting multiple joints is causally 
related to some incident of service.

4.  In a November 1996 final decision, the Board denied 
service connection for a lung disorder.

5.  The evidence added to the record since November 1996 
showing current lung pathology is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 
percent, and not in excess thereof, for memory loss, have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9326 (1998).

2.  The RO denied service connection for a disability 
affecting multiple joints in February 1992; new and material 
evidence has not been submitted, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The RO denied service connection for a skin disorder in 
February 1992; new and material evidence has not been 
submitted, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).

4.  Evidence received since the Board's denial of service 
connection for a lung disorder in November 1996 is new and 
material and the veteran's claim for service connection for 
that benefit has been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Memory Loss- Initial Rating

The service medical records did not show any evidence of 
memory loss.  A VA examination in October 1993 indicated that 
the veteran had a pattern of memory loss that was consistent 
with exposure to solvents and aromatic chemicals.  The Board 
granted service connection for memory loss in November 1996.  
A rating decision of July 1998 assigned a noncompensable 
evaluation from September 1993.  The veteran contends that he 
is entitled to a compensable evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  The veteran's service connected memory loss is 
evaluated under Diagnostic Code 9326.  The current 
noncompensable evaluation is appropriate where a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent evaluation requires a showing of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is appropriate where the evidence shows occupational and 
social impairment with occasional decrease in work efficiency 
or intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. Part 4, Diagnostic 
Code 9326 (1998).

The October 1993 VA examination indicated that the veteran 
had difficulty on a number of measures tapping mental 
tracking and focused, sustained, and divided attention.  
These difficulties adversely affected new learning abilities, 
problems encoding of new information and a much larger than 
normal adverse effect of proactive interference.  Other 
aspects of memory functioning were intact (retention and 
retrieval).  In terms of the effects of these problems on 
daily living, the examiner stated that the veteran may well 
experience episodes of forgetfulness.  He may fail to check 
his memory, be somewhat distractible, and forget such things 
as appointments or activities that he needed to complete.  In 
addition, his poorer than normal incidental learning likely 
also will result in day-to-day forgetfulness.  However, these 
problems could be compensated for by external memory cues and 
reminders, schedules and/or diaries, and the veteran had 
already initiated such compensatory strategies effectively.  

The most recent VA psychiatric examination was conducted in 
February 1997.  The veteran described his memory problems as 
like a gear that kicks in and out.  His primary problem was 
difficulty with retaining things and feeling like he was a 
slow learner of new information, being forgetful at times, 
having to write things down to keep up with tasks.  He had 
not had any trouble at work since using his notepad, but he 
was afraid that things would catch up with him.  He stated 
that he did not have any other worries.  He reported that he 
had lost interest in many things, but admitted to going to 
church, taking a computer class, and working on his cars and 
house, all of which gave him pleasure.  Energy was fine, and 
his appetite was good.  The veteran reported that he was not 
on any psychiatric medications.  On examination, the 
veteran's speech was coherent, logical and goal directed.  
There were no flights of ideas or looseness of associations.  
He was awake, alert, and oriented to person, place and time.  
The veteran remembered three of three objects at five 
minutes, quickly spelled "world" forward and backward 
correctly, performed serial 7's without error or hesitation, 
and remembered presidents back to Johnson except for deleing 
Ford.  He denied suicidal or homicidal ideation, and no 
hallucinations, delusions, or paranoia were evident.  
Attention and concentration were intact during the interview, 
and memory appeared grossly intact.  The examiner stated that 
despite the veteran's reported memory loss, he appeared to be 
coping quite well and had found that by taking notes he was 
able to maintain the job he had had for 28 years.  He held a 
relationship for two and one half years, although there were 
some problems related to age difference.  The veteran was 
functioning quite well and had meaningful relationships, and 
his Global Assessment of Functioning (GAF) score (69) was in 
the mild range.

The medical evidence indicates that the veteran's service 
connected memory loss causes some occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  This level of 
disability was demonstrated on the October 1993 examination, 
and again on the most recent VA psychiatric examination.  
Accordingly, the Board finds that the veteran has been 
entitled to a 10 percent evaluation since the October 1993 VA 
examination.  38 C.F.R. Part 4, Code 9326 (1998).  In this 
regard, see Fenderson v. West, U.S. Vet. App. No. 96-947, 
slip op. at 7-9 (Jan. 20, 1999) (at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found).  The 
evidence since October 1993 has not established that the 
criteria for a 30 percent evaluation are met.  In this 
regard, the Board notes that, while the medical evidence 
indicates that the veteran experiences mild memory loss at 
work, which he is able to compensate for by taking notes, 
there is no demonstration of occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks, due to mild memory loss, which would be 
required for a higher evaluation; in fact, the veteran was 
described as functioning quite well, and the most recent 
examination findings showed the veteran's memory was grossly 
intact. 

Skin Disorder and Disability of Multiple Joints- New and 
Material Evidence

The RO, by rating decision dated in February 1992, denied 
service connection for a skin disorder and a disability 
affecting multiple joints.  The veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.  To reopen the claims, the veteran must submit new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection for arthritis may be 
granted if the disability is manifested to a degree of 10 
percent or more within one year from the date of final 
separation from service.  38 U.S.C.A. § 1112 (West 1991); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).

When the claims were denied in February 1992, the evidence of 
record showed no treatment or complaints of a skin disorder 
or aching joints during service.  There were post service 
diagnoses related to the skin and joints, but no objective 
evidence of a causal relationship between the veteran's 
service and any current disorder.  To be new and material, 
the evidence would have to objectively show that the veteran 
has a current chronic skin disorder or disability affecting 
multiple joints, which was present during service or which is 
attributable to an inservice event.  

Relevant, non-duplicative evidence received since the RO's 
February 1992 rating decision consists of:  VA examination 
reports dated in September 1993 and October 1994, and VA 
outpatient records dated in 1994 and 1995, which showed 
diagnoses and treatment for lichen simplex chronicus and 
complaints of multiple joint arthralgia, with no specific 
diagnosis made.

No objective medical evidence supporting an inservice onset 
of the veteran's skin disorder has been received since the 
RO's denial in February 1992.  The medical evidence submitted 
since that decision demonstrates postservice skin treatment 
only.  Similarly, the veteran's complaints of multiple joint 
pain, which have not been specifically diagnosed, have not 
been objectively associated with his period of service.  The 
veteran has submitted his own hearing testimony and written 
statements to the effect that conditions of service led to 
chronic skin and multiple joint disorders.  Ascertaining the 
etiology of a disorder is a medical question and the veteran, 
as a layperson, does not possess the expertise to make a 
medical determination.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  These statements are not supported by the 
objective evidence of record, which shows no skin problems or 
multiple joint pain episodes during service.

While the veteran has submitted various items of evidence 
since the February 1992 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence received since February 1992 does not objectively 
demonstrate that the veteran has current chronic skin or 
multiple joint disorders that are attributable to service.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled its obligation to the veteran by informing him 
that the current evidence does not show that the current 
claimed disorders are attributable to service.

Lung Disorder

The Board, by decision dated in November 1996, denied service 
connection for a lung disorder.  That decision is final; to 
reopen the claim, the veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Hodge v. West, 155 F3d. 1356 (Fed. Cir. 1998). 

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

When the claim was previously denied, the evidence did not 
show that the veteran had a current respiratory disability.  
Pulmonary function tests in September 1993 had shown 
spirometry within normal limits.  This was the basis for the 
denial, or the issue at hand.  See Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  To be new and material, the evidence 
would have to contain objective evidence of current pulmonary 
pathology and/or a link between the veteran's period of 
service and a current pulmonary disorder.

The evidence added to the record since November 1996 includes 
a September 1997 private pulmonary function test report, 
which showed decreased diffusion suggesting an alveolar 
capillary block of unknown etiology, and evidence of small 
airways disease.  The medical evidence received since the 
previous denial demonstrates that the record now contains 
medical evidence of a current pulmonary disorder.  The 
Board's denial of service connection for a lung disorder was 
based largely on the position that there was no objective 
evidence of a current disability.  Because the record did not 
previously contain such evidence, the September 1997 
pulmonary function test report is new and material as that 
report must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Accordingly, the Board concludes that the veteran's claim for 
service connection for a lung disorder is reopened.


ORDER

An initial evaluation of 10 percent, and not in excess 
thereof, for memory loss, is granted.  

New and material evidence not having been submitted to reopen 
a claim for service connection for disabilities of multiple 
joints, that benefit is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a skin disorder, that 
benefit is denied.

New and material evidence has been submitted and the 
veteran's claim for service connection for a lung disorder 
has been reopened.


REMAND

In light of the above reopening of the claim for service 
connection for a lung disorder, the Board is of the opinion 
that the RO must consider the veteran's claim for that 
benefit on the merits, as opposed to considering whether the 
claim has been reopened.

Recently, in Elkins v. West, No. 97-1534 (U. S. Vet. App. 
Feb. 17, 1999) (en banc), the Court held that the two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), for reopening claims became a three-step process 
under the Federal Circuit's holding in Hodge, supra:  VA must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

In view of the foregoing, the claim is remanded to the RO for 
the following development:

The RO should determine whether the 
veteran's reopened claim for service 
connection for a lung disorder is well 
grounded.  If not, the veteran should be 
provided with a Supplemental Statement of 
the Case containing the laws and 
regulations pertinent to that 
determination.  If the claim is 
determined to be well-grounded, the RO 
should adjudicate the claim on its 
merits, and, if the result is not 
favorable to the appellant, provide him 
with a Supplemental Statement of the Case 
containing the law and regulations 
pertinent to his claim.  If the claim is 
determined to be well-grounded, then, 
prior to its consideration of the merits 
of the case, the RO may wish to have the 
appellant undergo a VA examination to 
ascertain the current diagnosis, and if 
so, whether the examiner finds it more 
likely than not that this disability 
resulted from service.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

